 



Exhibit 10.13
 
 


OPHTHALMIC IMAGING SYSTEMS
2009 STOCK OPTION PLAN




1.           Purposes of the Plan.
 
(a) This stock option plan (the "Plan") is intended to provide an incentive to
employees (including directors and officers who are employees) and non-employee
directors of, and consultants and advisors to, Ophthalmic Imaging Systems, a
California corporation (the "Company") or any of its Subsidiaries, and to offer
an additional inducement in obtaining the services of such individuals.
 
(b) The Plan provides for the grant of "incentive stock options" ("ISOs") within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code"), stock options which do not qualify as ISOs ("NQSOs"), and shares of
stock of the Company that may be subject to contingencies or restrictions
(“Restricted Stock”).  ISOs and NQSOs are collectively referred to herein as
“Options,” and Options and Restricted Stock are collectively referred to as
"Awards.”  The Company makes no representation or warranty, express or implied,
as to the qualification of any Option as an "incentive stock option" or any
other treatment of an Award under the Code.
 
(c) Capitalized terms used but not defined elsewhere herein have the meanings
assigned to them in Section 18 below.
 
2.           Stock Subject to the Plan.  Subject to the provisions of Section
11, the aggregate number of shares of the Company's Common Stock, without par
value ("Common Stock"), for which Awards may be granted under the Plan shall not
exceed Seven Hundred Fifty Thousand (750,000) shares.  Such shares of Common
Stock may, in the discretion of the Board of Directors of the Company (the
"Board of Directors"), consist either in whole or in part of authorized but
unissued shares of Common Stock or shares of Common Stock held in the treasury
of the Company.  Subject to the provisions of Section 12, any shares of Common
Stock subject to an Award which for any reason expires or is forfeited,
canceled, or terminated unexercised or which ceases for any reason to be
exercisable, shall again become available for the granting of Awards under the
Plan.  The Company shall at all times during the term of the Plan reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements of the Plan.
 
        3.           Administration of the Plan.
 
(a) The Plan will be administered by the Board of Directors, or by a committee
(the "Committee") consisting of two or more directors appointed by the Board of
Directors.  Those administering the Plan shall be referred to herein as the
"Administrators."  Notwithstanding the foregoing, if the Company is or becomes a
corporation issuing any class of common equity securities required to be
registered under Section 12 of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), to the extent necessary to preserve any deduction under
Section 162(m) of the Code or to comply with Rule 16b-3 promulgated under the
Exchange Act, or any successor rule ("Rule 16b-3"), any Committee appointed by
the Board of Directors to administer the Plan shall be comprised of two or more
directors each of whom shall be a "non-employee director," within the meaning of
Rule 16b-3, and an "outside director," within the meaning of Treasury Regulation
Section 1.162-27(e)(3), and the delegation of powers to the Committee shall
 

 
 

--------------------------------------------------------------------------------

 

be consistent with applicable laws and regulations (including, without
limitation, applicable state law and Rule 16b-3).  Unless otherwise provided in
the By-Laws of the Company, by resolution of the Board of Directors or
applicable law, a majority of the members of the Committee shall constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present, and any acts approved in writing by all members
without a meeting, shall be the acts of the Committee.
 
(b) Subject to the express provisions of the Plan, the Administrators shall have
the authority, in their sole discretion, to determine each person who shall be
granted an Award; the type of Award to be granted, the times when an Award shall
be granted; whether an Option granted to a Designee (as defined in Section 4
below) shall be an ISO or a NQSO; the number of shares of Common Stock to be
subject to each Award, and the terms on which each Award shall be exercised; the
date each Award shall vest and/or become exercisable; whether an Award shall
vest and/or be exercisable in whole or in installments, and, if in installments,
the number of shares of Common Stock to be subject to each installment; whether
the installments shall be cumulative; the date each installment shall become
exercisable and the term of each installment; whether to accelerate the date of
grant of any Award or the exercise of any Option hereunder (or any installment
of any such Award); whether shares of Common Stock may be issued upon the
exercise of an Option granted under the Plan as partly paid, and, if so, the
dates when future installments of the exercise price shall become due and the
amounts of such installments; the exercise price or other amount to be paid in
connection with the exercise of an Option granted under the Plan; the form of
payment of the exercise price; the fair market value of a share of Common Stock;
the restrictions and/or contingencies, if any, imposed with respect to an Award
and whether and under what conditions to waive any such restrictions and/or
contingencies; whether and under what conditions to restrict the sale or other
disposition of the shares of Common Stock acquired upon the grant of an Award or
exercise of an Option granted under the Plan and, if so, whether and under what
conditions to waive any such restriction and/or contingencies; whether and under
what conditions to subject the grant of all or any portion of an Award, the
exercise of all or any portion of an Option granted under the Plan, the vesting
of an Award, or the shares acquired pursuant to the exercise of an Option
granted under the Plan to the fulfillment of certain restrictions and/or
contingencies as specified in the contract or other document evidencing the
Award (the "Agreement"), including, without limitation, restrictions and/or
contingencies relating to (i) entering into a covenant not to compete with the
Company, its Parent (if any) and any of its Subsidiaries, (ii) financial
objectives for the Company, any of its Subsidiaries, a division, a product line
or other category and/or (iii) the period of continued employment with the
Company or any of its Subsidiaries, and to determine whether such restrictions
or contingencies have been met; whether to accelerate the date on which an Award
may vest or an Option may be exercised or to waive any restriction or limitation
with respect to an Award; the amount, if any, necessary to satisfy the
obligation of the Company, any of its Subsidiaries or any Parent to withhold
taxes or other amounts; whether a Designee has a Disability; with the consent of
the Designee, to cancel or modify an Award; provided, however, that the modified
provision is permitted to be included in an Award granted under the Plan on the
date of the modification; provided, further, however, that in the case of a
modification (within the meaning of Section 424(h) of the Code) of an ISO, such
Option as modified would be permitted to be granted on the date of such
modification under the terms of the Plan; to construe the respective Agreements
and the Plan; to prescribe, amend and rescind rules and regulations relating to
the Plan; to approve any provision of the Plan or any Award granted under the
Plan or any amendment to either which, under Rule 16b-3 or Section 162(m) of the
Code, requires the approval of the Board of Directors, a committee of
non-employee directors or the shareholders, in order to be exempt under Section
16(b) of the Exchange Act (unless otherwise specifically provided herein) or to
preserve any deduction under Section 162(m) of the Code; and to make all
 

 
 

--------------------------------------------------------------------------------

 

other determinations necessary or advisable for administering the Plan.  Any
controversy or claim arising out of or relating to the Plan, any Award granted
under the Plan or any Agreement shall be determined unilaterally by the
Administrators in their sole discretion.  The determinations of the
Administrators on matters referred to in this Section 3 shall be conclusive and
binding on all parties.  No Administrator or former Administrator shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award granted hereunder.
 
               4.            Eligibility.  The Administrators may from time to
time, consistent with the purposes of the Plan, grant Awards to (a) employees
(including officers and directors who are employees) of the Company, any of its
Subsidiaries or the Parent, (b) consultants to the Company, any of its
Subsidiaries or the Parent, (c) advisors to the Company, any of its Subsidiaries
or the Parent, and (b) such directors of the Company who, at the time of grant,
are not common law employees of the Company, as the Administrators may determine
in their sole discretion (each, a "Designee").  Such Awards granted shall cover
the number of shares of Common Stock that the Administrators may determine in
their sole discretion; provided, however, that if on the date of grant of an
Award any class of common stock of the Company (including without the limitation
the Common Stock) is required to be registered under Section 12 of the Exchange
Act, the maximum number of shares subject to Awards that may be granted to any
recipient under the Plan during any calendar year shall be 350,000 shares;
provided further, however, that the aggregate fair market value (determined at
the time any Option is granted) of the shares of Common Stock for which any
eligible employee may be granted ISOs under the Plan or any other plan of the
Company, or of a Parent or a Subsidiary of the Company, which are exercisable
for the first time by such Designee during any calendar year shall not exceed
One Hundred Thousand Dollars ($100,000).  The One Hundred Thousand Dollar
($100,000) ISO limitation amount shall be applied by taking ISOs into account in
the order in which they were granted.  Any Option (or portion thereof) granted
in excess of such ISO limitation amount shall be treated as a NQSO to the extent
of such excess.
 
5.           Grant of Options.
 
(a) The Administrators may from time to time, in their sole discretion,
consistent with the purposes of the Plan, grant Options to one or more
Designees.
 
(b) The exercise price of the shares of Common Stock under each Option shall be
determined by the Administrators in their sole discretion; provided, however,
that the exercise price of an ISO or any Option intended to satisfy the
performance-based compensation exemption to the deduction limitation under
Section 162(m) of the Code shall not be less than the fair market value of the
Common Stock subject to such option on the date of grant; and provided, further,
however, that if, at the time an ISO is granted, the Designee owns (or is deemed
to own under Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
any of its Subsidiaries or the Parent, the exercise price of such ISO shall not
be less than one hundred and ten percent (110%) of the fair market value of the
Common Stock subject to such ISO on the date of grant.
 
(c) Each Option granted pursuant to the Plan shall be for such term as is
established by the Administrators, in their sole discretion, at or before the
time such Option is granted; provided, however, that the term of each Option
granted pursuant to the Plan shall be for a period not exceeding ten (10) years
from the date of grant thereof, and provided further, that if, at the time an
ISO is granted, the Designee owns (or is deemed to own under Section 424(d) of
the Code) stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company, any of its Subsidiaries or
the Parent, the term of the ISO shall be
 

 
 

--------------------------------------------------------------------------------

 

for a period not exceeding five (5) years from the date of grant.  Options shall
be subject to earlier termination as hereinafter provided.
 
6.           Restricted Stock.  The Administrators, in their sole discretion,
may from time to time, consistent with the purposes of the Plan, grant shares of
Common Stock to one or more Designees on such terms and conditions as the
Administrators may determine in the applicable Agreement.  The grant may require
the Designee to pay such price per share therefore, if any, as the
Administrators may determine in their sole discretion.  The Administrators may
subject such shares to such contingencies and restrictions as the Administrators
may in their sole discretion determine, including, but not limited to,
requirements to forfeit all or a portion of such shares back to the Company for
no consideration, voting agreements and the withholding of dividends and other
payments with respect to the shares.  Until such time as all of the restrictions
and contingencies lapse, the Administrators may require that such shares be held
by the Company, together with a stock power duly endorsed in blank by the
Designee.
 
                7.           Rules of Operation.
 
                                (a) The fair market value of a share of Common
Stock on any day shall be (i) if the principal market for the Common Stock is a
national securities exchange, the average of the highest and lowest sales prices
per share of the Common Stock on such day as reported by such exchange or on a
consolidated tape reflecting transactions on such exchange, (ii) if the
principal market for the Common Stock is not a national securities exchange and
the Common Stock is quoted on the Nasdaq Stock Market ("Nasdaq"), and (A) if
actual sales price information is available with respect to the Common Stock,
the average of the highest and lowest sales prices per share of the Common Stock
on such day on Nasdaq, or (B) if such information is not available, the average
of the highest bid and the lowest asked prices per share for the Common Stock on
such day on Nasdaq, or (iii) if the principal market for the Common Stock is not
a national securities exchange and the Common Stock is not quoted on Nasdaq, the
average of the highest bid and lowest asked prices per share for the Common
Stock on such day as reported on the OTC Bulletin Board Service or by National
Quotation Bureau, Incorporated or a comparable service; provided, however, that
if clauses (i), (ii) and (iii) of this Section 7(a) are all inapplicable because
the Company's Common Stock is not publicly traded, or if no trades have been
made or no quotes are available for such day, the fair market value of a share
of Common Stock shall be determined by the Administrators by any method
consistent with any applicable regulations adopted by the Treasury Department
relating to stock options.
 
(b) An Option granted under the Plan (or any installment thereof), to the extent
then vested and exercisable, shall be exercised by giving written notice to the
Company at its principal office stating which Option is being exercised,
specifying the number of shares of Common Stock as to which such Option is being
exercised and accompanied by payment in full of the aggregate exercise price
therefore (or the amount due on exercise if the applicable Agreement permits
installment payments) (i) in cash and/or by certified check, (ii) with the
authorization of the Administrators, with previously acquired shares of Common
Stock having an aggregate fair market value, on the date of exercise, equal to
the aggregate exercise price of all Awards being exercised, or (iii) some
combination thereof; provided, however, that in no case may shares be tendered
if such tender would require the Company to incur a charge against its earnings
for financial accounting purposes.  The Company shall not be required to issue
any shares of Common Stock pursuant to the exercise of any Option until all
required payments with respect thereto, including payments for any required
withholding amounts, have been made.
 

 
 

--------------------------------------------------------------------------------

 

(c) The Administrators may, in their sole discretion, permit payment of the
exercise price of an Option granted under the Plan by delivery by the Designee
of a properly executed notice, together with a copy of the Designee's
irrevocable instructions to a broker acceptable to the Administrators to deliver
promptly to the Company the amount of sale or loan proceeds sufficient to pay
such exercise price.  In connection therewith, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms.
 
(d) In no case may a fraction of a share of Common Stock be purchased or issued
under the Plan.
 
(e) A Designee shall not have the rights of a shareholder with respect to such
shares of Common Stock to be received upon the exercise or grant of an Award
until the date of issuance of a stock certificate to the Designee for such
shares or, in the case of uncertificated shares, until the date an entry is made
on the books of the Company's transfer agent representing such shares; provided,
however, that until such stock certificate is issued or until such book entry is
made, any Designee using previously acquired shares of Common Stock in payment
of an Option exercise price shall continue to have the rights of a shareholder
with respect to such previously acquired shares.
 
8.           Termination of Relationship.
 
(a) Except as may otherwise be expressly provided in the applicable Agreement,
any Designee whose employment, consulting or advisory relationship with the
Company, its Parent and any of its Subsidiaries has terminated for any reason
other than the death or Disability of the Designee may exercise any Option
granted to the Designee as an employee, consultant or advisor, to the extent
exercisable on the date of such termination, at any time within three (3) months
after the date of termination, but not thereafter and in no event after the date
the Option would otherwise have expired; provided, however, that if the
Designee's employment is terminated for Cause, such Option shall terminate
immediately.
 
(b) For the purposes of the Plan, an employment relationship shall be deemed to
exist between an individual and a corporation if, at the time of the
determination, the individual was an employee of such corporation for purposes
of Section 422(a) of the Code.  As a result, an individual on military leave,
sick leave or other bona fide leave of absence shall continue to be considered
an employee for purposes of the Plan during such leave if the period of the
leave does not exceed ninety (90) days, or, if longer, so long as the
individual's right to re-employment with the Company, any of its Subsidiaries or
the Parent is guaranteed either by statute or by contract.  If the period of
leave exceeds ninety (90) days and the individual's right to re-employment is
not guaranteed by statute or by contract, the employment relationship shall be
deemed to have terminated on the ninety-first (91st) day of such leave.
 
(c) Except as may otherwise be expressly provided in the applicable Agreement, a
Designee whose directorship with the Company has terminated for any reason other
than the Designee's death or Disability may exercise the Options granted to the
Designee as a director who was not an employee of or consultant to the Company
or any of its Subsidiaries to the extent exercisable on the date of such
termination, at any time within three (3) months after the date of termination,
but not thereafter and in no event after the date the Option would otherwise
have expired; provided, however, that if the Designee's directorship is
terminated for Cause, such Option shall terminate immediately.
 

 
 

--------------------------------------------------------------------------------

 

(d) Except as may otherwise be expressly provided in the applicable Agreement,
Options granted under this Plan to a director, officer, employee, consultant or
advisor shall not be affected by any change in the status of the Designee so
long as such Designee continues to be a director of the Company, or an officer
or employee of, or a consultant or advisor to, the Company, any of its
Subsidiaries or the Parent (regardless of having changed from one to the other
or having been transferred from one entity to another).
 
(e) Nothing in the Plan or in any Option granted under the Plan shall confer on
any person any right to continue in the employ of or as a consultant to the
Company, its Parent or any of its Subsidiaries, or as a director of the Company,
or interfere in any way with any right of the Company, its Parent or any of its
Subsidiaries to terminate such relationship at any time for any reason
whatsoever without liability to the Company, its Parent or any of its
Subsidiaries.
 
(f) Except as may otherwise be expressly provided in the applicable Agreement,
if a Designee dies (i) while the Designee is employed by, or a consultant or
advisor to, the Company, its Parent or any of its Subsidiaries (ii) within three
(3) months after the termination of the Designee's employment, consulting or
advisory relationship with the Company, its Parent or any of its Subsidiaries
(unless such termination was for Cause or without the consent of the Company) or
(iii) within one (1) year following the termination of such employment,
consulting or advisory relationship by reason of the Designee's Disability, any
Options granted to the Designee as an employee of, or consultant to, the Company
or any of its Subsidiaries, may be exercised, to the extent exercisable on the
date of the Designee's death, by the Designee's Legal Representative, at any
time within one (1) year after death, but not thereafter and in no event after
the date the Option would otherwise have expired.  Except as may otherwise be
expressly provided in the applicable Agreement, any Designee whose employment,
consulting or advisory relationship with the Company, its Parent or any of its
Subsidiaries has terminated by reason of the Designee's Disability may exercise
such Options, to the extent exercisable upon the effective date of such
termination, at any time within one year after such date, but not thereafter and
in no event after the date the Option would otherwise have expired.
 
(g) Except as may otherwise be expressly provided in the applicable Agreement,
if a Designee dies (i) while the Designee is a director of the Company, (ii)
within three (3) months after the termination of the Designee's directorship
with the Company (unless such termination was for Cause) or (iii) within one (1)
year after the termination of the Designee's directorship by reason of the
Designee's Disability, the Options granted to the Designee as a director who was
not an employee of, or consultant or advisor to, the Company or any of its
Subsidiaries, may be exercised, to the extent exercisable on the date of the
Designee's death, by the Designee's Legal Representative at any time within one
(1) year after death, but not thereafter and in no event after the date the
Option would otherwise have expired.  Except as may otherwise be expressly
provided in the applicable Agreement, a Designee whose directorship with the
Company has terminated by reason of Disability may exercise such Options, to the
extent exercisable on the effective date of such termination, at any time within
one year after such date, but not thereafter and in no event after the date the
Option would otherwise have expired.
 
9.           Compliance with Securities Laws.
 
(a) It is a condition to the receipt or exercise of any Award that either (i) a
Registration Statement under the Securities Act of 1933, as amended (the
"Securities Act"), with respect to the shares of Common Stock to be issued upon
such grant or exercise shall be effective and current at the time of such grant
or exercise, or (ii) there is an exemption from registration under the
Securities Act for the issuance of the shares of Common Stock upon such grant or
 

 
 

--------------------------------------------------------------------------------

 

exercise.  Nothing herein shall be construed as requiring the Company to
register shares subject to any Award under the Securities Act or to keep any
Registration Statement effective or current.
 
(b) The Administrators may require, in their sole discretion, as a condition to
the grant of an Award or the exercise of an Option granted under the Plan, that
the Designee execute and deliver to the Company the Designee's representations
and warranties, in form, substance and scope satisfactory to the Administrators,
which the Administrators determine is necessary or convenient to facilitate the
perfection of an exemption from the registration requirements of the Securities
Act, applicable state securities laws or other legal requirements, including
without limitation, that (i) the shares of Common Stock to be issued upon the
receipt of an Award or the exercise of an Option granted under the Plan are
being acquired by the Designee for the Designee's own account, for investment
only and not with a view to the resale or distribution thereof, and (ii) any
subsequent resale or distribution of shares of Common Stock by such Designee
will be made only pursuant to (A) a Registration Statement under the Securities
Act which is effective and current with respect to the shares of Common Stock
being sold, or (B) a specific exemption from the registration requirements of
the Securities Act, but in claiming such exemption, the Designee, prior to any
offer of sale or sale of such shares of Common Stock, shall provide the Company
with a favorable written opinion of counsel satisfactory to the Company, in
form, substance and scope satisfactory to the Company, as to the applicability
of such exemption to the proposed sale or distribution.
 
(c) In addition, if at any time the Administrators shall determine that the
listing or qualification of the shares of Common Stock subject to any Award on
any securities exchange, Nasdaq or under any applicable law, or that the consent
or approval of any governmental agency or regulatory body, is necessary or
desirable as a condition to, or in connection with, the granting of an Award or
the issuance of shares of Common Stock upon exercise of an Award, such Award may
not be granted or exercised in whole or in part, as the case may be, unless such
listing, qualification, consent or approval shall have been effected or obtained
free of any conditions not acceptable to the Administrators. The Company shall
deliver to the optionees any information (including financial information)
required to be delivered pursuant to any applicable laws.



 
 

--------------------------------------------------------------------------------

 

 
              10.           Award Agreements.  Each Award shall be evidenced by
an appropriate Agreement, which shall be duly executed by the Company and the
Designee.  Such Agreement shall contain such terms, provisions and conditions
not inconsistent herewith as may be determined by the Administrators in their
sole discretion.  The terms of each Award and Agreement need not be identical.
 
               11.          Adjustments upon Changes in Common Stock.
 
(a) Notwithstanding any other provision of the Plan, in the event of any change
in the outstanding Common Stock by reason of a stock dividend, recapitalization,
merger in which the Company is the surviving corporation, spin-off, split-up,
combination or exchange of shares or the like which results in a change in the
number or kind of shares of Common Stock which are outstanding immediately prior
to such event, the aggregate number and kind of shares subject to the Plan, the
aggregate number and kind of shares subject to each outstanding Award, and the
exercise price of each Award, and the maximum number of shares subject to each
Award that may be granted to any employee in any calendar year, shall be
appropriately adjusted by the Board of Directors, whose determination shall be
conclusive and binding on all parties.  Such adjustment may provide for the
elimination of fractional shares that might otherwise be subject to Options
without payment therefore.  Notwithstanding the foregoing, no adjustment shall
be made pursuant to this Section 11 if such adjustment (i) would cause the Plan
to fail to comply with
 

 
 

--------------------------------------------------------------------------------

 

Section 422 of the Code or with Rule 16b-3 of the Exchange Act (if applicable to
such Award), or (ii) would be considered as the adoption of a new plan requiring
shareholder approval.
 
(b) Except as may otherwise be expressly provided in an applicable Agreement, in
the event of (i) a liquidation or dissolution of the Company, or (ii) any
transaction (or series of related transactions) that is approved by a majority
of the members of the Company's Board of Directors who were elected by
shareholders prior to the first such transaction (including, without limitation,
a merger, consolidation, sale of stock by the Company or its shareholders,
tender offer or sale of assets) and in which either (A) the voting power (in the
election of directors generally) of the Company's voting securities outstanding
immediately prior to such transaction(s) ceases to represent more than fifty
percent (50%) of the combined voting power (in the election of directors
generally) of the Company or such surviving entity outstanding immediately after
such transaction(s), or (B) all or substantially all of the Company's assets are
sold to an unaffiliated third party, the Board of Directors of the Company, or
the board of directors of any corporation or other legal entity assuming the
obligations of the Company, shall, as to outstanding Options, either (x) make
appropriate provision for the protection of any such outstanding Options by the
substitution on an equitable basis of appropriate stock of the Company or of the
merged, consolidated or otherwise reorganized entity which will be issuable in
respect of the shares of Common Stock of the Company, provided that no
additional benefits shall be conferred upon optionees as a result of such
substitution, and the excess of the aggregate fair market value of the shares
subject to the Options immediately after such substitution over the purchase
price thereof is not more than the excess of the aggregate fair market value of
the shares subject to the Options immediately before such substitution over the
purchase price thereof, or (y) upon written notice to the optionees, provide
that all unexercised Options must be exercised within a specified number of days
of the date of such notice or they will be terminated.  In any such case, the
Board of Directors may, in its discretion, accelerate the exercise dates of
outstanding Options.
 
              12.           Amendments and Termination of the Plan.  The Plan
was adopted by the Board of Directors on March 18, 2009 to be effective January
1, 2009.  No Award may be granted under the Plan after January 1, 2019.  The
Board of Directors, without further approval of the Company's shareholders, may
at any time suspend or terminate the Plan, in whole or in part, or amend it from
time to time in such respects as it may deem advisable, including without
limitation, in order that ISOs granted hereunder meet the requirements for
"incentive stock options" under the Code, or to comply with the provisions of
Rule 16b-3 or Section 162(m) of the Code or any change in applicable laws or
regulations, ruling or interpretation of any governmental agency or regulatory
body; provided, however, that no amendment shall be effective, without the
requisite prior or subsequent shareholder approval, which would (a) except as
contemplated in Section 10, increase the maximum number of shares of Common
Stock for which any Awards may be granted under the Plan, (b) change the
eligibility requirements for individuals entitled to receive Awards hereunder,
or (c) make any change for which applicable law or any governmental agency or
regulatory body requires shareholder approval.  No termination, suspension or
amendment of the Plan shall adversely affect the rights of a Designee under any
Award granted under the Plan without such Designee's consent.  The power of the
Administrators to construe and administer any Award granted under the Plan prior
to the termination or suspension of the Plan shall continue after such
termination or during such suspension.
 
               13.          Non-Transferability.  Except as may otherwise be
expressly provided in the applicable Agreement, no Award granted under the Plan
shall be transferable other than by will or the laws of descent and
distribution, and Options may be exercised, during the lifetime of the Designee,
only by the Designee or the Designee's Legal Representatives.  Except as may
 

 
 

--------------------------------------------------------------------------------

 

otherwise be expressly provided in the applicable Agreement, an Award, to the
extent not vested, shall not be transferable otherwise than by will or the laws
or descent and distribution.  Except to the extent provided above, Awards may
not be assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process, and any such attempted assignment,
transfer, pledge, hypothecation or disposition shall be null and void ab initio
and of no force or effect.
 
               14.          Withholding Taxes.  The Company, its Subsidiary or
the Parent, as applicable, may withhold (a) cash or (b) with the consent of the
Administrators (in the Agreement or otherwise), shares of Common Stock to be
issued under an Award or a combination of cash and shares, having an aggregate
fair market value equal to the amount which the Administrators determine is
necessary to satisfy the obligation of the Company, a Subsidiary or the Parent
to withhold federal, state and local income taxes or other amounts incurred by
reason of the grant, vesting, exercise or disposition of an Option, or the
disposition of the underlying shares of Common Stock.  Alternatively, the
Company may require the Designee to pay to the Company such amount, in cash,
promptly upon demand.
 
               15.          Legends; Payment of Expenses.
 
(a) The Company may endorse such legend or legends upon the certificates for
shares of Common Stock issued upon the grant or exercise of an Award and may
issue such "stop transfer" instructions to its transfer agent in respect of such
shares as it determines, in its sole discretion, to be necessary or appropriate
to (i) prevent a violation of, or to perfect an exemption from, the registration
requirements of the Securities Act, applicable state securities laws or other
legal requirements, (ii) implement the provisions of the Plan or any agreement
between the Company and the Designee with respect to such shares of Common
Stock, or (iii) permit the Company to determine the occurrence of a
"disqualifying disposition," as described in Section 421(b) of the Code, of the
shares of Common Stock transferred upon the exercise of an ISO granted under the
Plan.
 
(b) The Company shall pay all issuance taxes with respect to the issuance of
shares of Common Stock upon grant of an Award or exercise of an Option granted
under the Plan, as well as all fees and expenses incurred by the Company in
connection with such issuance.
 
               16.          Use of Proceeds; Unfunded Plan.  The cash proceeds
to be received upon the grant of an Award or the exercise of an Option granted
under the Plan shall be added to the general funds of the Company and used for
such corporate purposes as the Board of Directors may determine, in its sole
discretion.  The Company shall not be required to segregate any assets, nor
shall the Plan be construed as providing for such segregation, nor shall the
Board of Directors or the Committee, if designated, be deemed to be a trustee of
any cash or assets in connection with the Plan.  Any liability of the Company to
any Designee or any beneficiary thereof shall be based solely upon any
contractual obligations that may be created by the Plan and an Agreement, and no
such obligation shall be secured by any pledge or other encumbrance on the
property of the Company, any Subsidiary or the Parent.
 
               17.          Substitutions and Assumptions of Awards of Certain
Constituent Corporations.  Anything in this Plan to the contrary
notwithstanding, the Board of Directors may, without further approval by the
shareholders, substitute new Awards hereunder for prior awards of a Constituent
Corporation or assume the prior options or restricted stock of such Constituent
Corporation.
 

 
 

--------------------------------------------------------------------------------

 

               18.          Definitions.
 
(a) "Cause," in connection with the termination of a Designee, shall mean
(i) "cause," as such term (or any similar term, such as "with cause") is defined
in any employment, consulting or other applicable agreement for services between
the Company and such Designee, or (ii) in the absence of such an agreement,
"cause" as such term is defined in the Agreement executed by the Company and
such Designee, or (iii) in the absence of both of the foregoing, (A) indictment
of such Designee for any illegal conduct, (B) failure of such Designee to
adequately perform any of the Designee's duties and responsibilities in any
capacity held with the Company, any of its Subsidiaries or any Parent (other
than any such failure resulting solely from such Designee's physical or mental
incapacity), (C) the commission of any act or failure to act by such Designee
that involves moral turpitude, dis­honesty, theft, destruction of property,
fraud, embezzlement or unethical business con­duct, or that is otherwise
injurious to the Company, any of its Sub­sidiaries or any Parent or any other
affiliate of the Company (or its or their respective employees), whether
financially or otherwise, (D) any violation by such Designee of any Company rule
or policy, or (E) any violation by such Designee of the requirements of such
Agreement, any other contract or agreement between the Company and such Designee
or this Plan (as in effect from time to time); in each case, with respect to
subsections (A) through (E), as determined by the Board of Directors.
 
(b) "Constituent Corporation" shall mean any corporation which engages with the
Company, its Parent or any Subsidiary in a transaction to which Section 424(a)
of the Code applies (or would apply if the Option assumed or substituted were an
ISO), or any Parent or any Subsidiary of such corporation.
 
(c) "Disability" shall mean permanent and total disability within the meaning of
Section 22(e)(3) of the Code.
 
(d) "Legal Representative" shall mean the executor, administrator or other
person who at the time is entitled by law to exercise the rights of a deceased
or incapacitated Designee with respect to an Award granted under the Plan.
 
(e) "Parent" shall mean any "parent corporation" within the meaning of Section
424(e) of the Code.
 
(f) "Subsidiary" shall mean a "subsidiary corporation" within the meaning of
Section 424(f) of the Code
 

 
 

--------------------------------------------------------------------------------

 
 
               19.          Governing Law.
 
(a) The Plan, any Awards granted hereunder, the Agreements and all related
matters shall be governed by, and construed in accordance with, the laws of the
State of California, without regard to conflict or choice of law provisions that
would defer to the substantive laws of another jurisdiction.
 
(b) Neither the Plan nor any Agreement shall be construed or interpreted with
any presumption against the Company by reason of the Company causing the Plan or
Agreement to be drafted.  Whenever from the context it appears appropriate, any
term stated in either the singular or plural shall include the singular and
plural, and any term stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter.
 
              20.          Partial Invalidity.  The invalidity, illegality or
unenforceability of any provision in the Plan, any Award or Agreement shall not
affect the validity, legality or enforceability of any other provision, all of
which shall be valid, legal and enforceable to the fullest extent permitted by
applicable law.
 
               21.          Shareholder Approval.  The Plan shall be subject to
approval of the Company's shareholders.  No Options granted hereunder may be
exercised prior to such approval, provided, however, that the date of grant of
any Option shall be determined as if the Plan had not been subject to such
approval.
 

 
 

--------------------------------------------------------------------------------

 



REQUEST TO EXERCISE FORM







 
Dated: ________________







The undersigned hereby irrevocably elects to exercise all or part, as specified
below, of the Vested Portion of the option ("Option") granted to him pursuant to
a certain stock option agreement ("Agreement") effective _____________________,
between the undersigned and Ophthalmic Imaging Systems (the "Company") to
purchase an aggregate of _____________________ (__________) shares of the
Company's Common Stock, no par value (the "Shares").


The undersigned hereby tenders cash in the amount of $__________ per share
multiplied by _____________________ (_________), the number of Shares he is
purchasing at this time, for a total of $_______________, which constitutes full
payment of the total Exercise Price thereof.



 
INSTRUCTIONS FOR REGISTRATION OF
SHARES IN COMPANY'S TRANSFER BOOKS
         
Name:    ____________________________________
(Please typewrite or print in block letters)
         
Address:
 
____________________________________
 
____________________________________
 
____________________________________
       
Accepted by Ophthalmic Imaging Systems:
     
By:           ____________________________
     
____________________________
Name
     
____________________________
Title
         







--------------------------------------------------------------------------------
